DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Particularly, the claim recites that “one or more processors” perform the “receiving” step, but the claim does not recite an element that performs the “determining” steps and the “estimating” step. This lack of information renders the claim indefinite. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim(s) 1-3, 6, 7, 9-12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonietz et al. (US 11,335,187 B2) in view of Janampally et al. (US 2021/0078584 A1).

Regarding claims 1, 10 and 17, Jonietz et al. discloses a computer-implemented method, a computer program product and computer system for reducing transmission of probe car data, the method, computer program product and computer system comprising: 
one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media (Col. 42, lines 1-5), comprising program instructions for:
receiving/capturing, by one or more processors remote from a vehicle, a first set of probe car data for the vehicle (i.e. probe apparatus 20 may be configured to capture sensor information/data via one or more sensors onboard the vehicle 5 – Col. 19, lines 35-37), wherein the first set of probe car data comprises a trigger event/instance from a first time interval (i.e. probe apparatus 20 is configured to determine a timestamp indicating the date and/or time that the instance of sensor information/data was captured – Col. 19, lines 57-59);
determining that no additional set of probe car data is received during a second time interval (i.e. analysis apparatus 10 determines that no contributions and/or confirmations of a first instance of collaborative probe information/data have been received in the last Δt time frame – Col. 39, line 60 – Col. 40, line 16);
determining that a trigger event has not occurred during the second time interval based on the determination that no additional set of probe car data was received (i.e. the first instance of collaborative probe information/data may be determined by the analysis apparatus 10 to be inactive and will be removed from the set of instances of probe information/data when no contributions and/or confirmations of a first instance of collaborative probe information/data have been received - Col. 39, line 60 – Col. 40, line 16); and
Jonietz et al. does not disclose the computer-implemented method, computer program product and computer system comprising program instructions for:
estimating an estimated probe car data for the vehicle at the second time interval based on the first set of probe car data and a non-trigger assumption.
However, Janampally et al. discloses that, between a time t0 and a time t1, vehicle 110 is not moving. At the time t1, the vehicle 110 begins to accelerate. At a time t2, the vehicle 110 stops accelerating, and the accelerator pedal 140 is maintained at a constant depression amount to allow the vehicle 110 to continue traveling at a constant speed. At a time t3, the vehicle speed control module 130 determines that the accelerator pedal depression amount has been maintained within a threshold depression amount for a threshold time period. Additionally, at the time t3, the vehicle speed control module 130 has determined that the output shaft speed has been maintained within a threshold speed for the threshold time period [0066].  
Since the specification of the present invention recites that the claimed “estimating an estimated probe car data for the vehicle at the second time interval based on the first set of probe car data and a non-trigger assumption” means that “a heading angle, speed, acceleration, etc. have not changed more than is allowed by the heading threshold and/or the speed threshold” [0022], it is considered that this citation in Janampally et al. overcomes the claimed estimating step.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method and computer program product and computer system of Jonietz et al. to include the features of Janampally et al. in order to enable a vehicle to automatically maintain a constant speed during one or more changes in road grade.

Regarding claims 2 and 11, Jonietz et al. in view of Janampally et al. discloses the computer-implemented method and computer program product of claims 1 and 10 as shown in the rejection above.
Jonietz et al. further discloses wherein the first set of probe car data comprises a selection from the group consisting of: 
location, speed, time, heading and vehicle ID (Col. 39, line 60 – Col. 40, line 16).

Regarding claims 3 and 12, Jonietz et al. in view of Janampally et al. discloses the computer-implemented method and computer program product of claims 1 and 10 as shown in the rejection above.
	Jonietz et al. further discloses wherein the first set of probe car data comprises preprocessed data selected from the group consisting of: map-matched data (Col. 38, lines 53-59), road-identified data (Col. 23, line 53 – Col. 24, line 13), and a distance measured from a starting point (Col. 26, lines 7, 8). 

Regarding claims 6, 15 and 19, Jonietz et al. in view of Janampally et al. discloses the computer-implemented method, computer program product and computer system of claims 1, 10 and 17 as shown in the rejection above.
	Neither Jonietz et al. nor Janampally et al. disclose receiving a wave flag and a location of the vehicle at a third time, wherein the wave flag comprises an indication of wave-like motion of traffic; and
in response to receiving the wave flag, determining that a road condition comprises traffic congestion without estimating estimated probe car data for the third time interval.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, computer program product and computer system of Jonietz et al. in view of Janampally et al. to include receiving a wave flag and a location of the vehicle at a third time, wherein the wave flag comprises an indication of wave-like motion of traffic; and in response to receiving the wave flag, determining that a road condition comprises traffic congestion without estimating estimated probe car data for the third time interval, since the system of Jonietz et al. facilitates the stopping of a trigger event at a later time interval for maintaining user's privacy of generated probe information/data provided by a small volume of probe apparatuses.

Regarding claim 7, Jonietz et al. in view of Janampally et al. discloses the computer-implemented method of claim 1 as shown in the rejection above.
	Neither Jonietz et al. nor Janampally et al. disclose receiving, by one or more processors remote from the vehicle, a third set of probe car data for the vehicle, wherein the third set of probe car data comprises a trigger event from a third time; and
	interpolating a location of the vehicle at the second time interval based on the first set of probe car data and the third set of probe car data.
	However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method and computer program product of Jonietz et al. in view of Janampally et al. to include receiving, by one or more processors remote from the vehicle, a third set of probe car data for the vehicle, wherein the third set of probe car data comprises a trigger event from a third time; and interpolating a location of the vehicle at the second time interval based on the first set of probe car data and the third set of probe car data, since the system of Janampally et al. facilitates the receiving of probe data at a third time period.

Regarding claims 9, 16 and 20, Jonietz et al. in view of Janampally et al. discloses the computer-implemented method, computer program product and computer system of claims 1, 10 and 17 as shown in the rejection above.
	Neither Jonietz et al. nor Janampally et al. disclose wherein estimating the location of the vehicle at the second time interval comprises: 
	calculating an estimated distance traveled by the vehicle since the trigger event interval; 	calculating an estimated heading range of the vehicle, wherein the estimated heading range comprises a current heading received at the remote server and a heading threshold within which the processor will not trigger a trigger event; and comparing the estimated distance traveled and the estimated heading to map data stored on the remote server.
	Nevertheless, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving the location of the vehicle, as shown by Joneitz et al. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.

8.	Claim(s) 4, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonietz et al. (US 11,335,187 B2) in view of Janampally et al. (US 2021/0078584 A1) as applied to claims 1-3, 6, 7, 9-12, 15, 16, 19 and 20 above, and further in view of Wang et al. (US 2021/0291855 A1).

Regarding claims 4, 13 and 18, Jonietz et al. in view of Janampally et al. discloses the computer-implemented method, computer program product and computer system of claims 1, 10 and 17 as shown in the rejection above.
	Neither Jonietz et al. nor Janampally et al. disclose wherein the first set of probe car data comprises a first heading angle and a first speed, and wherein the non-trigger assumption comprises a selection from the group consisting of: 
	a current heading that is within a heading threshold from the first heading and a current speed that is within a speed threshold from the first speed.
	However, Wang et al. discloses that the current speed and the heading angle of the ADV are obtained from the localization module 407 [0070].
	Further, Wang et al. discloses that the steering command is modified in response to determining that the heading error is greater than the predetermined heading threshold, and that the steering command is issued without issuing the throttle command if the current speed of the ADV is below the predetermined speed threshold [0019].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method, computer program product and computer system of Jonietz et al. to include the features of Wang et al. in order to avoid serious vibrations due to the sharp steering and to maintain stability.

9.	Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonietz et al. (US 11,335,187 B2) in view of Janampally et al. (US 2021/0078584 A1) as applied to claims 1-3, 6, 7, 9-12, 15, 16, 19 and 20 above, and further in view of Murray (US 10,246,100 B2).

Regarding claims 5 and 14, Jonietz et al. in view of Janampally et al. discloses the computer-implemented method and computer program product of claims 1 and 10 as shown in the rejection above.
	Neither Jonietz et al. nor Janampally et al. disclose wherein estimating the estimated probe car data for the vehicle at the second time interval comprises calculating the current acceleration using a constant rate of decay for acceleration.
	However, Murray discloses that vehicle 1 will continue on a path at its current acceleration, and that the current yaw rate of the vehicle 1 will continue, or that the current rate of change of the yaw rate of the vehicle 1 will continue. If the vehicle 1 is driving in a straight line at constant speed, the linear acceleration and current yaw rate will be zero, and hence effectively during the first phase the vehicle 1 will continue at its current speed and direction. If the yaw rate is constant and not zero, then it is determined that during this first phase the vehicle 1 will continue to turn clockwise or anti clockwise relative to its current direction, at the current yaw rate (Col. 4, lines 40-61).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method and computer program product of Jonietz et al. to include the features of Murray in order to determine the future path of the vehicle accurately, allowing the vehicle's processor to determine whether or not a hazardous situation is generally likely to occur. 

10.	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonietz et al. (US 11,335,187 B2) in view of Janampally et al. (US 2021/0078584 A1) as applied to claims 1-3, 6, 7, 9-12, 15, 16, 19 and 20 above, and further in view of Shukla et al. (US 10,752,075 B1).

	Regarding claim 8, Jonietz et al. in view of Janampally et al. discloses the computer-implemented method of claim 1 as shown in the rejection above.
	Neither Jonietz et al. nor Janampally et al. disclose wherein the trigger event comprises an absolute value of a difference of acceleration between two successive time intervals that is larger than an acceleration trigger threshold.
	However, Shukla et al. discloses that the controller is configured to determine a rate of change of the acceleration of the vehicle, and wherein the controller is configured to disable determination of the weight if a magnitude of the rate of change of the acceleration of the vehicle is greater than a threshold rate of change [Claim 10].
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the computer-implemented method and computer program product of Jonietz et al. to include the features of Shukla et al. in order to accurately estimate their weights and the locations of their center of gravity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY P KING whose telephone number is (571)270-7823. The examiner can normally be reached 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY P. KING
Examiner
Art Unit 3664



/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664